Exhibit 10.6

WILSON BANK HOLDING COMPANY

AMENDED AND RESTATED 2016 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.

  

Purpose

     1   

Section 2.

  

Definitions

     1   

Section 3.

  

Administration

     4   

Section 4.

  

Shares Available for Awards

     5   

Section 5.

  

Eligibility

     6   

Section 6.

  

Stock Options and Stock Appreciation Rights

     6   

Section 7.

  

Restricted Shares and Restricted Share Units

     9   

Section 8.

  

Performance Awards

     10   

Section 9.

  

Other Stock-Based Awards

     11   

Section 10.

  

Non-Employee Director and Outside Director Awards

     11   

Section 11.

  

Provisions Applicable to Covered Officers and Performance Awards

     11   

Section 12.

  

Separation from Service

     13   

Section 13.

  

Change in Control

     14   

Section 14.

  

Amendment and Termination

     15   

Section 15.

  

General Provisions

     15   

Section 16.

  

Term of the Plan

     18   



--------------------------------------------------------------------------------

WILSON BANK HOLDING COMPANY

AMENDED AND RESTATED 2016 EQUITY INCENTIVE PLAN

Section 1. Purpose.

This plan shall be known as the “The Wilson Bank Holding Company Amended and
Restated 2016 Equity Incentive Plan” (the “Plan”). The purpose of the Plan is to
promote the interests of Wilson Bank Holding Company (the “Company”) and its
shareholders by (i) attracting and retaining key officers, employees and
directors of, and consultants to, the Company and its Subsidiaries and
Affiliates; (ii) motivating such individuals by means of performance-related
incentives to achieve long-range performance goals; (iii) enabling such
individuals to participate in the long-term growth and financial success of the
Company; (iv) encouraging ownership of stock in the Company by such individuals;
and (v) linking their compensation to the long-term interests of the Company and
its shareholders. With respect to any awards granted under the Plan that are
intended to comply with the requirements of “performance-based compensation”
under Section 162(m) of the Code, the Plan shall be interpreted in a manner
consistent with such requirements.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

2.1 “Affiliate” means (i) any entity that, directly or indirectly, is controlled
by the Company, (ii) any entity in which the Company has a significant equity
interest, (iii) an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act; and (iv) any entity in which
the Company has at least twenty percent (20%) of the combined voting power of
the entity’s outstanding voting securities, in each case as designated by the
Board as being a participating employer in the Plan.

2.2 “Award” means any Option, Stock Appreciation Right, Restricted Share Award,
Restricted Share Unit, Performance Award, or Other Stock-Based Award granted
under the Plan, whether singly, in combination or in tandem, to a Participant by
the Committee (or the Board) pursuant to such terms, conditions, restrictions
and/or limitations, if any, as the Committee (or the Board) may establish.

2.3 “Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award, which may, but need not, be executed or
acknowledged by a Participant.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Cause” means, unless otherwise defined in the applicable Award Agreement,
(i) a felony conviction of a Participant or the failure of a Participant to
contest prosecution for a felony, or (ii) a Participant’s willful misconduct or
dishonesty, which is directly and materially harmful to the business or
reputation of the Company or any Subsidiary or Affiliate.

2.6 “Change in Control” means, unless otherwise provided in the applicable Award
Agreement, the happening of one of the following:

(i) any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned Subsidiary thereof or
any employee benefit plan of the Company or any of its Subsidiaries, becomes the
beneficial owner of the Company’s securities having 50% or more of the combined
voting power of the then outstanding securities of the Company that may be cast
for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company in the ordinary course of
business); or

(ii) as the result of, or in connection with, consummation of any cash tender or
exchange offer, merger or other business combination, sales of assets or
contested election, or any combination of the foregoing transactions, less than
a majority of the combined voting power of the then outstanding securities of
the Company or any successor corporation or entity entitled to vote generally in
the election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or



--------------------------------------------------------------------------------

(iii) during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each director of the Company
first elected during such period was approved by a vote of at least two-thirds
of the directors of the Company then still in office who were directors of the
Company at the beginning of any such period.

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.8 “Committee” means the Personnel Committee of the Board or such other
committee as the Board may so designate. The Committee shall be composed of not
less than two Non-Employee Directors, at least two of whom shall be a
“non-employee director” for purposes of exchange Act Section 16 and Rule 16b-3
thereunder.

2.9 “Consultant” means any consultant to the Company or its Subsidiaries or
Affiliates.

2.10 “Covered Officer” means at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m); provided, however, that the term
“Covered Officer” shall not include any such individual who is designated by the
Committee, in its discretion, at the time of any Award or at any subsequent
time, as reasonably expected not to be such a “covered employee” with respect to
the taxable year of the Company in which the applicable Award will be paid or
vested, and (ii) any individual who is designated by the Committee, in its
discretion, at the time of any Award or at any subsequent time, as reasonably
expected to be such a “covered employee” with respect to the taxable year of the
Company in which any applicable Award will be paid or vested.

2.11 “Director” means a member of the Board or a member of the board of
directors of any Subsidiary or Affiliate of the Company.

2.12 “Disability” means, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s then current long-term disability plan. With respect to
Awards subject to Section 409A of the Code, unless otherwise defined in the
applicable Award Agreement, the term “Disability” shall have the meaning set
forth in Section 409A of the Code.

2.13 “Early Retirement” means, unless otherwise provided in the applicable Award
Agreement, retirement of a Participant with the express consent of the Committee
at or before the time of such retirement, from active employment with the
Company and any Subsidiary or Affiliate prior to age 65, in accordance with any
applicable early retirement policy of the Company then in effect or as may be
approved by the Committee.

2.14 “Effective Date” has the meaning provided in Section 16.1 of the Plan.

2.15 “Employee” means a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.

2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

2.17 “Fair Market Value” means, as of any date, the value of a Share as
determined by the Committee, in its discretion, subject to the following:
(i) if, on such date, Shares are listed on a national or regional securities
exchange or market system, or Share prices are quoted on the Over the Counter
Bulletin Board (OTCBB), the Fair Market Value of a Share shall be the closing
price of a Share (or the mean of the closing bid and asked prices of a Share if
the Share price is so quoted instead) as quoted on such national or regional
securities exchange, market system or OTCBB constituting the primary market of
the Shares, as reported in The Wall Street Journal, the OTCBB or such other
source as the Company deems reliable; if the relevant date does not fall on a
day on which the Shares have traded over the counter or on such securities
exchange or market system, the date on which the Fair Market Value shall be
established shall be the last day on which the Shares were so traded prior to
the relevant date, or such other appropriate day as shall be determined by the
Committee, in its discretion, and (ii) in the event there is

 

2



--------------------------------------------------------------------------------

no public market for the Shares on such date, the fair market value as
determined by the Board or Committee pursuant to the reasonable application of
such reasonable valuation method as the Board or Committee in its sole
discretion shall deem appropriate; provided, however, that, with respect to
Incentive Stock Options, “fair market value” shall be determined pursuant to
Section 422(c)(7) of the Code, and for purposes of a sale of a Share as of any
date, the actual sales price on that date.

2.18 “Good Reason” means, unless otherwise provided in an Award Agreement,
(i) the assignment of duties to a Participant following a Change in Control that
are materially adversely inconsistent with the Participant’s duties immediately
prior to a Change in Control, and failure to rescind such assignment within
thirty (30) days of receipt of notice from the Participant; (ii) a material
reduction in a Participant’s title, authority or reporting status following a
Change in Control as compared to such title, authority or reporting status
immediately prior to a Change in Control, (iii) a relocation of the office at
which the Participant is to perform the majority of his or her duties following
a Change in Control to a location more than fifty (50) miles from the location
at which the Participant performed such duties prior to the Change in Control;
(iv) a reduction in the Participant’s base salary as in effect immediately prior
to a Change in Control or the failure of the Company to pay or cause to be paid
any compensation or benefits when due, and failure to restore such annual base
salary or make such payments within five (5) days of receipt of notice from the
Participant; or (v) the failure to include the Participant in any new employee
benefit plans proposed by the Company or a material reduction in the
Participant’s level of participation in any existing plans of any type; provided
that a Company-wide reduction or elimination of such plans shall not constitute
“Good Reason” for purposes of this Plan.

2.19 “Grant Price” means the price established at the time of grant of an SAR
pursuant to Section 6 used to determine whether there is any payment due upon
exercise of the SAR.

2.20 “Incentive Stock Option” means an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.

2.21 “Non-Employee Director” means a member of the Board who is not an officer
or employee of the Company or any Subsidiary or Affiliate of the Company.

2.22 “Non-Qualified Stock Option” means an option to purchase Shares from the
Company that is granted under Sections 6 or 10 of the Plan and is not intended
to be an Incentive Stock Option.

2.23 “Normal Retirement” means, unless otherwise defined in the applicable Award
Agreement, retirement of a Participant from active employment with the Company
or any of its Subsidiaries or Affiliates on or after such Participant’s 65th
birthday.

2.24 “Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

2.25 “Option Price” means the purchase price payable to purchase one Share upon
the exercise of an Option.

2.26 “Other Stock-Based Award” means any Award granted under Sections 9 or 10 of
the Plan.

2.27 “Outside Director” means, with respect to the grant of an Award, a member
of the Board then serving on the Committee.

2.28 “Participant” means any Employee, Director, Consultant or other person who
receives an Award under the Plan.

2.29 “Performance Award” means any Award granted under Section 8 of the Plan.

2.30 “Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.

 

3



--------------------------------------------------------------------------------

2.31 “Restricted Share” means any Share granted under Sections 7 to 10 of the
Plan.

2.32 “Restricted Share Unit” means any unit granted under Sections 7 to 10 of
the Plan.

2.33 “Retirement” means Normal or Early Retirement.

2.34 “SEC” means the Securities and Exchange Commission or any successor
thereto.

2.35 “Section 16” means Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.

2.36 “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.

2.37 “Separation from Service” or “Separates from Service” shall have the
meaning ascribed to such term pursuant to Section 409A of the Code and the
regulations promulgated thereunder.

2.38 “Shares” means shares of the common stock, par value $2.00 per share, of
the Company, or any security into which such shares may be converted by reason
of any event of the type referred to in Sections 4.2, 13.3, and 14.3.

2.39 “Share Reserve” has the meaning set forth in Section 4.1 hereof.

2.40 “Specified Employee” has the meaning ascribed to such term pursuant to
Section 409A of the Code and the regulations promulgated thereunder.

2.41 “Stock Appreciation Right” or “SAR” means a stock appreciation right
granted under Sections 6, 8 or 10 of the Plan that entitles the holder to
receive, with respect to each Share encompassed by the exercise of such SAR, the
amount determined by the Committee and specified in an Award Agreement. In the
absence of such a determination, the holder shall be entitled to receive, with
respect to each Share encompassed by the exercise of such SAR, the excess of the
Fair Market Value of such Share on the date of exercise over the Grant Price.

2.42 “Subsidiary” means any Person (other than the Company) of which 50% or more
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.

2.43 “Substitute Awards” means Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

Section 3. Administration.

3.1 Authority of Committee. The Plan shall be administered by a Committee, which
shall be appointed by and serve at the pleasure of the Board; provided, however,
with respect to Awards to Outside Directors, all references in the Plan to the
Committee shall be deemed to be references to the Board. Subject to the terms of
the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full and final power and authority in its discretion (and in accordance with
Section 409A of the Code with respect to Awards subject thereto) to:
(i) designate Participants; (ii) determine eligibility for participation in the
Plan and decide all questions concerning eligibility for and the amount of
Awards under the Plan; (iii) determine the type or types of Awards to be granted
to a Participant; (iv) determine the number of Shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with Awards; (v) determine the timing, terms, and conditions of any
Award; (vi) accelerate the time at which all or any part of an Award may be
settled or exercised; (vii) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled,

 

4



--------------------------------------------------------------------------------

exercised, canceled, forfeited or suspended; (viii) determine whether, to what
extent, and under what circumstances cash, Shares, other securities, other
Awards, other property, and other amounts payable with respect to an Award shall
be deferred either automatically or at the election of the holder thereof or of
the Committee; (ix) grant Awards as an alternative to, or as the form of payment
for grants or rights earned or payable under, other bonus or compensation plans,
arrangements or policies of the Company or a Subsidiary or Affiliate; (x) grant
Substitute Awards on such terms and conditions as the Committee may prescribe,
subject to compliance with the Incentive Stock Option rules under Section 422 of
the Code and the nonqualified deferred compensation rules under Section 409A of
the Code, where applicable; (xi) make all determinations under the Plan
concerning any Participant’s Separation from Service with the Company or a
Subsidiary or Affiliate, including whether such separation occurs by reason of
Cause, Good Reason, Disability, Retirement, or in connection with a Change in
Control and whether a leave constitutes a Separation from Service;
(xii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (xiii) except to the extent prohibited by
Section 6.2, amend or modify the terms of any Award at or after grant with the
consent of the holder of the Award; (xiv) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; (xv) adopt special guidelines and
provisions for Persons who are residing in, employed in or subject to the taxes
of any domestic or foreign jurisdiction to comply with applicable tax and
securities laws of such domestic or foreign jurisdiction; and (xvi) correct any
defect, supply any omission, or reconcile any inconsistency in the Plan or in
any agreement related thereto or make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan, subject to the exclusive authority of the Board under Section 14
hereunder to amend or terminate the Plan.

3.2 Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award. The
Committee shall have no obligation to treat Participants or eligible
Participants uniformly, and the Committee may make determinations under the Plan
selectively among Participants who receive, or Employees or Directors who are
eligible to receive, Awards (whether or not such Participants or eligible
Employees or Directors are similarly situated). A Participant or other holder of
an Award may contest a decision or action by the Committee with respect to such
person or Award only on the grounds that such decision or action was arbitrary
or capricious or was unlawful, and any review of such decision or action shall
be limited to determining whether the Committee’s decision or action was
arbitrary or capricious or was unlawful.

3.3 Delegation. Subject to the terms of the Plan and applicable law, the
Committee may delegate to one or more officers or managers of the Company or of
any Subsidiary or Affiliate, or to a Committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such Section 16.

3.4 No Liability. No member of the Board or Committee shall be liable for any
action taken or determination made in good faith with respect to the Plan or any
Award granted hereunder.

Section 4. Shares Available for Awards.

4.1 Shares Available. Subject to the provisions of Section 4.2 below, the
maximum aggregate number of Shares reserved and available for distribution under
the Plan shall not exceed 750,000 Shares, (the “Share Reserve”). The number of
Shares with respect to which Incentive Stock Options may be granted under this
Plan shall be no more than 100,000. If any Award granted under this Plan
(whether before or after the Effective Date of this Plan) shall expire,
terminate, be settled in cash or a net number of Shares or otherwise be
forfeited or canceled for any reason before it has vested or been exercised in
full, then the Shares covered by such Award, or to which such Award relates, or
the number of Shares otherwise counted against the Share Reserve, to the extent
of any such forfeiture, termination, settlement, expiration or cancellation,
shall be added back to the Share Reserve. Additionally, if an Option or SAR is
exercised, in whole or in part, by tender of Shares, or if the Company’s tax
withholding obligation for any Award is satisfied by withholding Shares, any
such Shares shall be added back to the Share Reserve.The Committee may make such
other determinations regarding the counting of Shares issued pursuant to this
Plan as it deems necessary or advisable, provided that such determinations shall
be permitted by law.

 

5



--------------------------------------------------------------------------------

4.2 Adjustments. Without limiting the Committee’s discretion as provided in
Section 13 hereof, if there shall occur any change in the capital structure of
the Company by reason of any extraordinary dividend or other distribution
(whether in the form of cash, Shares, other securities or other property, and
other than a normal cash dividend), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other corporate transaction or event having an effect similar to the
foregoing, affects the Shares, then the Committee shall, in an equitable and
proportionate manner as determined by the Committee (and, as applicable, in such
manner as is consistent with Sections 162(m), 422 and 409A of the Code and the
regulations thereunder) either: (i) adjust any or all of (1) the aggregate
number of Shares or other securities of the Company (or number and kind of other
securities or property) with respect to which Awards may be granted under the
Plan; (2) the number of Shares or other securities of the Company (or number and
kind of other securities or property) subject to outstanding Awards under the
Plan, provided that the number of Shares subject to any Award shall always be a
whole number; (3) the grant or exercise price with respect to any Award under
the Plan, and (4) the limits on the number of Shares or Awards that may be
granted to Participants under the Plan in any calendar year; (ii) provide for an
equivalent award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or
(iii) make provision for a cash payment to the holder of an outstanding Award.
Any such adjustments to outstanding Awards shall be effected in a manner that
precludes the material enlargement or dilution of rights and benefits under such
Awards.

4.3 Substitute Awards. Any Shares issued by the Company as Substitute Awards in
connection with the assumption or substitution of outstanding grants from any
acquired corporation shall not reduce the Shares available for Awards under the
Plan to the extent that the rules and regulations of any stock exchange or other
trading market on which the Shares are listed or traded provide an exemption
from shareholder approval for assumption, substitution, conversion, adjustment,
or replacement of outstanding awards in connection with mergers, acquisitions,
or other corporate combinations.

4.4 Sources of Shares Deliverable under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued Shares or
of issued Shares which have been reacquired by the Company.

Section 5. Eligibility.

Any current or prospective Employee, Director or Consultant shall be eligible to
be designated a Participant; provided, however, that Outside Directors shall
only be eligible to receive Awards granted consistent with Section 10, provided
further that the vesting and exercise of an Award to a prospective Employee,
Director or Consultant are conditioned upon such individual attaining such
status.

Section 6. Stock Options and Stock Appreciation Rights.

6.1 Grant. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom Options and SARs
shall be granted, the number of Shares subject to each Award, the Option Price
or Grant Price and the conditions and limitations applicable to the exercise of
each Option and SAR. An Option may be granted with or without a related SAR. An
SAR may be granted with or without a related Option. The grant of an Option or
SAR shall occur when the Committee by resolution, written consent or other
appropriate action determines to grant such Option or SAR for a particular
number of Shares to a particular Participant at a particular Option Price or
Grant Price, as the case may be, or such later date as the Committee shall
specify in such resolution, written consent or other appropriate action. The
Committee shall have the authority to grant Incentive Stock Options and to grant
Non-Qualified Stock Options. In the case of Incentive Stock Options, the terms
and conditions of such grants shall be subject to and comply with Section 422 of
the Code, as from time to time amended, and any regulations implementing such
statute. An Employee who has been granted an Option under the Plan may be
granted additional Options under the Plan if the Committee shall so determine;
provided, however, that to the extent the aggregate Fair Market Value
(determined at the time the Incentive Stock Option is granted) of the Shares
with respect to which all Incentive Stock Options are exercisable for the first
time by an Employee during any calendar year (under

 

6



--------------------------------------------------------------------------------

all plans described in Section 422(d) of the Code of the Employee’s employer
corporation and its parent and Subsidiaries) exceeds $100,000, or if Options
fail to qualify as Incentive Stock Options for any other reason, such Options
shall constitute Non-Qualified Stock Options.

6.2 Price. The Committee in its sole discretion shall establish the Option Price
at the time each Option is granted and the Grant Price at the time each SAR is
granted. Except in the case of Substitute Awards, the Option Price of an Option
may not be less than the Fair Market Value of a Share on the date such Option is
deemed to have been granted pursuant to Section 6.1, and the Grant Price of an
SAR may not be less than the Fair Market Value of a Share on the date such SAR
is deemed to have been granted pursuant to Section 6.1. In the case of
Substitute Awards or Awards granted in connection with an adjustment provided
for in Section 4.2 hereof in the form of Options or SARS, such grants shall have
an Option Price (or Grant Price) per Share that is intended to maintain the
economic value of the Award that was replaced or adjusted as determined by the
Committee. Notwithstanding the foregoing and except as permitted by the
provisions of Section 4.2 hereof, the Committee shall not have the power to
(i) lower the Option Price of an Option after it is granted, (ii) lower the
Grant Price of an SAR after it is granted, (iii) cancel an Option when the
Option Price exceeds the Fair Market Value of the underlying Shares in exchange
for cash or another Award (other than in connection with a Change in Control or
a Substitute Award) and grant substitute Options with a lower Option Price than
the cancelled Options, (iv) cancel an SAR when the Grant Price exceeds the Fair
Market Value of the underlying Shares in exchange for cash or another Award
(other than in connection with a Change in Control or a Substitute Award), or
(v) take any other action with respect to an Option or SAR that would be treated
as a repricing under the rules and regulations of the principal securities
exchange on which the Shares are traded, in each case without the approval of
the Company’s stockholders.

6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.6, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing, but subject to Section 6.4(a) hereof, no Option or SAR shall be
exercisable after the expiration of ten (10) years from the date such Option or
SAR was granted.

6.4 Exercise.

(a) Each Option and SAR shall be exercisable at such times and subject to such
terms and conditions as the Committee may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Committee shall have full and
complete authority to determine whether an Option or SAR will be exercisable in
full at any time or from time to time during the term of the Option or SAR, or
to provide for the exercise thereof in such installments, upon the occurrence of
such events and at such times during the term of the Option or SAR as the
Committee may determine. The Committee may provide, at or after the grant, that
the period of time over which an Option, other than an Incentive Stock Option,
or SAR may be exercised shall be automatically extended if on the scheduled
expiration of such Award, the Participant’s exercise of such Award would violate
applicable securities law; provided, however, that during the extended exercise
period the Option or SAR may only be exercised to the extent such Award was
exercisable in accordance with its terms immediately prior to such scheduled
expiration date; provided further, however, that such extended exercise period
shall end not later than thirty (30) days after the exercise of such Option or
SAR first would no longer violate such laws.

(b) The Committee may impose such conditions with respect to the exercise of
Options or SARs, including without limitation, any relating to the application
of federal, state or foreign securities laws or the Code, as it may deem
necessary or advisable.

(c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised. Notwithstanding the foregoing, an Award Agreement may provide,
or be amended to provide, that if on the last day of the term of an Option or
SAR the Fair Market Value of one Share exceeds the Option Price or Grant Price,
as applicable, of such Award by an amount as may be determined by the Committee,
the Participant has not exercised the Option or SAR and the

 

7



--------------------------------------------------------------------------------

Option or SAR has not otherwise expired, the Option or SAR shall be deemed to
have been exercised by the Participant on such day with payment of the Option
Price made by withholding Shares otherwise issuable in connection with the
exercise of the Option. In such event, the Company shall deliver to the
Participant the number of Shares for which the Option was deemed exercised, less
the number of Shares required to be withheld for the payment of the total
purchase price and required withholding taxes, and any fractional Share shall be
settled in cash; and in the case of an SAR, the net number of Shares that the
Participant would have received had the Participant actually exercised such SAR
on such date.

(d) Payment of the Option Price shall be made in (i) cash or cash equivalents,
(ii) at the discretion of the Committee, by transfer, either actually or by
attestation, to the Company of unencumbered Shares previously acquired by the
Participant, valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes (which taxes may
be satisfied in accordance with Section 15.6 of the Plan), such transfer to be
upon such terms and conditions as determined by the Committee, (iii) by a
combination of (i) or (ii), or (iv) by any other method approved or accepted by
the Committee in its sole discretion, including, if the Committee so determines,
(x) a cashless (broker-assisted) exercise that complies with applicable laws or
(y) withholding Shares (net-exercise) otherwise deliverable to the Participant
pursuant to the Option having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price together with any applicable
withholding taxes (which taxes may be satisfied in accordance with
Section 15.6). Until the optionee has been issued the Shares subject to such
exercise, he or she shall possess no rights as a stockholder with respect to
such Shares. The Company reserves, at any and all times in the Company’s sole
discretion, the right to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a method set forth in
subsection (iv) above, including with respect to one or more Participants
specified by the Company notwithstanding that such program or procedures may be
available to other Participants.

(e) At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.

6.5 Separation from Service. Except as otherwise provided in the applicable
Award Agreement, an Option or SAR may be exercised only to the extent that it is
then exercisable, and if at all times during the period beginning with the date
of granting such Award (or if later, the date on which the Participant first
became an Employee, Director or Consultant) and ending on the date of exercise
of such Award the Participant is an Employee, Non-Employee Director or
Consultant, and shall terminate immediately upon a Separation from Service by
the Participant. Notwithstanding the foregoing provisions of this Section 6.5 to
the contrary, the Committee may determine in its discretion that an Option or
SAR may be exercised following any such Separation from Service, whether or not
exercisable at the time of such separation; provided, however, that in no event
may an Option or SAR be exercised after the expiration date of such Award
specified in the applicable Award Agreement, except as provided in
Section 6.4(a).

6.6 Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan, if
at the time an Option is otherwise to be granted pursuant to the Plan, the
optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option to be
granted to such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.

 

8



--------------------------------------------------------------------------------

Section 7. Restricted Shares and Restricted Share Units.

7.1 Grant.

(a) Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Participants to whom Restricted Shares and
Restricted Share Units shall be granted, the number of Restricted Shares and/or
the number of Restricted Share Units to be granted to each Participant, the
duration of the period during which, and the conditions under which, the
Restricted Shares and Restricted Share Units may be forfeited to the Company,
and the other terms and conditions of such Awards. The Restricted Share and
Restricted Share Unit Awards shall be evidenced by Award Agreements in such form
as the Committee shall from time to time approve, which agreements shall comply
with and be subject to the terms and conditions provided hereunder and any
additional terms and conditions established by the Committee that are consistent
with the terms of the Plan.

(b) Each Restricted Share and Restricted Share Unit Award made under the Plan
shall be for such number of Shares as shall be determined by the Committee and
set forth in the Award Agreement containing the terms of such Restricted Share
or Restricted Share Unit Award. Such agreement shall set forth a period of time
during which the Participant receiving such Award must remain in the continuous
employment (or other service-providing capacity) of the Company in order for the
forfeiture and transfer restrictions to lapse. If the Committee so determines,
the restrictions may lapse during such restricted period in installments with
respect to specified portions of the Shares covered by the Restricted Share or
Restricted Share Unit Award. The Award Agreement may also, in the discretion of
the Committee, set forth performance or other conditions (including, but not
limited to, performance goals based on the criteria listed in Section 11 of the
Plan) that will subject the Shares to forfeiture and transfer restrictions. The
Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Restricted Share and Restricted Share Unit
Awards.

7.2 Delivery of Shares and Transfer Restrictions.

(a) At the time a Restricted Share Award is granted, a certificate representing
the number of Shares awarded thereunder shall be registered in the name of the
Participant receiving such Award. Such certificate shall be held by the Company
or any custodian appointed by the Company for the account of the Participant
receiving such Award subject to the terms and conditions of the Plan, and shall
bear such a legend setting forth the restrictions imposed thereon as the
Committee, in its discretion, may determine. The foregoing to the contrary
notwithstanding, the Committee may, in its discretion, provide that a
Participant’s ownership of Restricted Shares prior to the lapse of any transfer
restrictions or any other applicable restrictions shall, in lieu of such
certificates, be evidenced by a “book entry” (i.e., a computerized or manual
entry) in the records of the Company or its designated agent in the name of the
Participant who has received such Award, and confirmation and account statements
sent to the Participant with respect to such book-entry Shares may bear the
restrictive legend referenced in the preceding sentence. Such records of the
Company or such agent shall, absent manifest error, be binding on all
Participants who receive Restricted Share Awards evidenced in such manner. The
holding of Restricted Shares by the Company or such an escrow holder, or the use
of book entries to evidence the ownership of Restricted Shares, in accordance
with this Section 7.2(a), shall not affect the rights of Participants as owners
of the Restricted Shares awarded to them, nor affect the restrictions applicable
to such shares under the Award Agreement or the Plan, including the transfer
restrictions.

(b) Unless otherwise provided in the applicable Award Agreement, the Participant
receiving an Award of Restricted Shares shall have all rights of a stockholder
with respect to the Restricted Shares, including the right to receive dividends
and the right to vote such Shares, subject to the following restrictions:
(i) the Participant shall not be entitled to delivery of the stock certificate
until the expiration of the restricted period and the fulfillment of any other
restrictive conditions set forth in the Award Agreement with respect to such
Shares; (ii) none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during such restricted
period or until after the fulfillment of any such other restrictive conditions;
(iii) the Committee shall determine whether and under what conditions during the
restricted period the Participant shall have the right to vote such shares or to
receive dividends, or whether

 

9



--------------------------------------------------------------------------------

such dividends on Restricted Shares shall be held in escrow; and (iv) except as
otherwise determined by the Committee at or after grant, all of the Shares (and
any escrowed dividends) shall be forfeited and all rights of the Participant to
such Shares shall terminate, without further obligation on the part of the
Company, unless the Participant remains in the continuous employment of the
Company for the entire restricted period in relation to which such Shares were
granted and unless any other restrictive conditions relating to the Restricted
Share Award are met. Restricted Share Units shall be subject to similar transfer
restrictions as Restricted Share Awards, except that no Shares are actually
awarded to a Participant who is granted Restricted Share Units on the date of
grant, and such Participant shall have no rights of a stockholder with respect
to such Restricted Share Units until the restrictions set forth in the
applicable Award Agreement have lapsed. Any share, any other securities of the
Company and any other property (except for cash dividends, which shall be
subject to such restrictions as the Committee may determine in its discretion)
distributed with respect to the Shares subject to Restricted Share Awards shall
be subject to the same restrictions, terms and conditions as such Restricted
Shares. Notwithstanding the foregoing, upon a Separation from Service the
Company will recoup, recapture, recover or set off (out of amounts otherwise
payable or paid to a Participant) or otherwise require the repayment of the
amount of all dividends previously paid to such Participant on Restricted Shares
forfeited upon such Separation from Service.

7.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the Restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, as the case may be (or, in the case
of book-entry Shares, such restrictions and restricted stock legend shall be
removed from the confirmation and account statements delivered to the
Participant or the Participant’s beneficiary or estate, as the case may be, in
book-entry form). The Company shall have the right to repurchase Restricted
Shares at their original issuance price or other stated or formula price (or to
require forfeiture of such Shares if issued at no cost) in the event that
conditions specified in the Award Agreement with respect to such Restricted
Shares are not satisfied prior to the end of the applicable restricted period.

7.4 Payment of Restricted Share Units. Each Restricted Share Unit shall have a
value equal to the Fair Market Value of a Share. Restricted Share Units may be
paid in cash, Shares, other securities or other property, as determined in the
sole discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. The
applicable Award Agreement shall specify whether a Participant will be entitled
to receive dividend equivalent rights in respect of Restricted Share Units at
the time of any payment of dividends to stockholders on Shares. If the
applicable Award Agreement specifies that a Participant will be entitled to
dividend equivalent rights, (i) the amount of any such dividend equivalent right
shall equal the amount that would be payable to the Participant as a stockholder
in respect of a number of Shares equal to the number of vested Restricted Share
Units then credited to the Participant, and (ii) any such dividend equivalent
right shall be paid in accordance with the Company’s payment practices as may be
established from time to time and as of the date on which such dividend would
have been payable in respect of outstanding Shares (and in accordance with
Section 409A of the Code with regard to Awards subject thereto); provided, that
no dividend equivalents shall be currently paid on Restricted Share Units that
are not yet vested. Accordingly, prior to the distribution thereof, any dividend
equivalents not yet paid to a Participant shall be subject to the same
conditions and restrictions as the Restricted Share Units on which the dividend
equivalents have been credited and in the event that dividend equivalents are
credited on Restricted Share Units that a Participant subsequently forfeits, the
dividend equivalents on such Restricted Share Units shall also be forfeited.
Except as otherwise determined by the Committee at or after grant, Restricted
Share Units may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of, and all Restricted Share Units and all
rights of the grantee to such Restricted Share Units shall terminate, without
further obligation on the part of the Company, unless the Participant remains in
continuous employment of the Company for the entire restricted period in
relation to which such Restricted Share Units were granted and unless any other
restrictive conditions relating to the Restricted Share Unit Award are met.

Section 8. Performance Awards.

8.1 Grant. The Committee shall have sole and complete authority to determine the
Participants who shall receive a Performance Award, which shall consist of a
right that is (i) denominated in cash or Shares (including but not

 

10



--------------------------------------------------------------------------------

limited to Restricted Shares and Restricted Share Units), (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine.

8.2 Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a performance
period commencing prior to implementation of the amendment.

8.3 Payment of Performance Awards. Performance Awards may be paid in a lump sum
or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Except as otherwise determined by the Committee at or after grant,
Separation from Service prior to the end of any performance period, other than
for reasons of death or Disability, will result in the forfeiture of the
Performance Award, and no payments will be made. Notwithstanding the foregoing,
the Committee may in its discretion, waive any performance goals and/or other
terms and conditions relating to a Performance Award. A Participant’s rights to
any Performance Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of in any manner, except by
will or the laws of descent and distribution, and/or except as the Committee may
determine at or after grant.

Section 9. Other Stock-Based Awards.

The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which shall consist of any right that is
(i) not an Award described in Sections 6 and 7 above and (ii) an Award of Shares
or an Award denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.

Section 10. Non-Employee Director and Outside Director Awards.

10.1 Non-Employee Director Awards. The Board may provide that all or a portion
of a Non-Employee Director’s annual retainer, meeting fees and/or other awards
or compensation as determined by the Board, be payable (either automatically or
at the election of a Non-Employee Director) in the form of Non-Qualified Stock
Options, SARs Restricted Shares, Restricted Share Units and/or Other Stock-Based
Awards, including unrestricted Shares. The Board shall determine the terms and
conditions of any such Awards, including the terms and conditions which shall
apply upon a termination of the Non-Employee Director’s service as a member of
the Board, and shall have full power and authority in its discretion to
administer such Awards, subject to the terms of the Plan and applicable law.

10.2 Outside Director Awards. The Board may also grant Awards to Outside
Directors pursuant to the terms of the Plan, including any Award described in
Sections 6, 7 and 9 above. With respect to such Awards, all references in the
Plan to the Committee shall be deemed to be references to the Board.

Section 11. Provisions Applicable to Covered Officers and Performance Awards.

11.1 Notwithstanding anything in the Plan to the contrary, unless the Committee
determines that a Performance Award to be granted to a Covered Officer should
not qualify as “performance-based compensation” for purposes of Section 162(m),
Performance Awards granted to Covered Officers shall be subject to the terms and
provisions of this Section 11.

 

11



--------------------------------------------------------------------------------

11.2 The Committee may grant Performance Awards to Covered Officers based solely
upon the attainment of performance targets related to one or more performance
goals selected by the Committee from among the goals specified below. For the
purposes of this Section 11, performance goals shall be limited to one or more
of the following Company, Subsidiary, operating unit, business segment or
division financial performance measures:

(a) earnings or book value per Share;

(b) net income;

(c) return on equity, assets, capital, capital employed or investment;

(d) earnings before interest, taxes, depreciation and/or amortization;

(e) operating income or profit;

(f) operating efficiencies;

(g) asset quality ratios such as the ratio of criticized/classified assets to
capital, the ratio of classified assets to capital and the allowance for loan
losses, the ratio of nonperforming loans and/or past due loans greater than 90
days and non-accrual loans to total loans, the ratio of nonaccrual loans to
total loans or the ratio of net charge-offs to average loans or other similar
asset quality measures;

(h) allowance for loan losses;

(i) net interest income, net interest spread, net interest margin, after tax
operating income and after tax operating income before preferred stock
dividends;

(j) cash flow(s);

(k) total revenues or revenues per employee;

(l) stock price or total shareholder return;

(m) growth in deposits;

(n) debt or cost reduction;

(o) dividends;

(p) strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, soundness targets, business expansion goals and
goals relating to acquisitions or divestitures; or

(q) any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, Affiliates, operating unit, business segment
or division of the Company and/or the past or current performance of other
companies, and in the case of earnings-based measures, may use or employ
comparisons relating to capital, shareholders’ equity and/or Shares outstanding,
or to assets or net assets. The Committee may provide for the exclusion of
charges or revenue related to events or occurrences which the Committee
determines should appropriately be excluded, including (a) restructurings,
investments, mergers and acquisitions, discontinued operations, extraordinary
items, (b) events either not directly related to the operations of the Company
or not within the reasonable control of the Company’s management, (c) the
effects of changes in tax laws, accounting principles or other such laws or
provisions affecting reported results, (d) any items that are unusual in nature
or infrequently occurring (within the meaning of applicable accounting
standards) and/or described in management’s discussion and analysis of financial
condition and results of

 

12



--------------------------------------------------------------------------------

operations appearing in the Company’s annual report to shareholders for the
applicable year, (e) litigation or claims, judgments or settlements, or (f) such
other similar matters as may be determined by the Committee; provided, that the
Committee commits to make any such adjustments within the 90-day period set
forth in Section 11.4. The Committee may, at its discretion, waive all or any
part of the restrictions applicable to any or all outstanding Performance
Awards, including Performance Share Awards and Performance Unit Awards;
provided, that any action pursuant to this sentence with respect to a Covered
Officer shall be in compliance with Section 162(m).

11.3 With respect to any Covered Officer: (a) the maximum number of Shares in
respect of which all Performance Awards may be granted in any fiscal year under
Section 8 of the Plan is 10,000; (b) the maximum amount of all Performance
Awards that are settled in cash and that may be granted in any fiscal year under
Section 8 of the Plan is $750,000; and (c) the maximum number of all Shares in
respect of which Options or SARs (taken together) may be granted in any fiscal
year under the Plan is 10,000. The individual Covered Officer limitations set
forth in this Section 11.3 shall be cumulative; that is, to the extent that
Shares or cash for which Awards are permitted to be granted to a Participant
during a fiscal year are not covered by an Award to such Participant in that
fiscal year (such shortfall, the “Shortfall Amount”), the number of Shares (or
amount of cash, as the case may be) available for Awards to such Participant
shall automatically increase in the subsequent fiscal years during the term of
the Plan until the earlier of the time the Shortfall Amount has been granted to
the Participant, or the end of the third fiscal year following the year to which
such Shortfall Amount relates (determined on a “first-in-first-out” basis).

11.4 In the case of grants of Performance Awards with respect to which
compliance with Section 162(m) is intended, no later than 90 days following the
commencement of each performance period (or such other time as may be required
or permitted by Section 162(m) of the Code), the Committee shall, in writing,
(1) select the performance goal or goals applicable to the performance period,
(2) establish the various targets and bonus amounts which may be earned for such
performance period, and (3) specify the relationship between performance goals
and targets and the amounts to be earned by each Covered Officer for such
performance period. Following the completion of each performance period, the
Committee shall certify in writing (which may be set forth in the minutes of the
Committee) whether the applicable performance targets have been achieved and the
amounts, if any, payable to Covered Officers for such performance period. In
determining the amount earned by a Covered Officer for a given performance
period, subject to any applicable Award Agreement, the Committee shall have the
right to reduce (but not increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant in its sole discretion to the assessment of individual or corporate
performance for the performance period.

11.5 Unless otherwise expressly stated in the relevant Award Agreement, each
Performance Award granted to a Covered Officer under the Plan is intended to be
performance-based compensation within the meaning of Section 162(m).
Accordingly, unless otherwise determined by the Committee, if any provision of
the Plan or any Award Agreement relating to such an Award does not comply or is
inconsistent with Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee discretion to increase
the amount of compensation otherwise payable to a Covered Officer in connection
with any such Award upon the attainment of the performance criteria established
by the Committee.

Section 12. Separation from Service.

12.1 The Committee shall have the full power and authority to determine the
terms and conditions that shall apply to any Award upon a Separation from
Service with the Company, its Subsidiaries and Affiliates, including a
separation from the Company with or without Cause, by a Participant voluntarily,
including for Good Reason, or by reason of death, Disability, Early Retirement
or Normal Retirement, and may provide such terms and conditions in the Award
Agreement or in such rules and regulations as it may prescribe.

12.2 Unless otherwise provided in this Plan, an Award Agreement, or by a
contractual agreement between the Company or a Subsidiary and a Participant, if
a Participant’s employment with or service to the Company or a Subsidiary
terminates before the restrictions imposed on the Award lapse, the performance
goals have been satisfied or the Award otherwise vests, such Award shall be
forfeited.

 

13



--------------------------------------------------------------------------------

Section 13. Change in Control.

13.1 Accelerated Vesting. The Committee or, with respect to Awards granted
pursuant to Section 10, the Board, may (in accordance with Section 409A, to the
extent applicable), in its discretion, provide in any Award Agreement, or, in
the event of a Change in Control, may take such actions as it deems appropriate
to provide, for the acceleration of the exercisability, vesting and/or
settlement in connection with such Change in Control of each or any outstanding
Award or portion thereof and Shares acquired pursuant thereto upon such
conditions (if any), including termination of the Participant’s service prior
to, upon, or following such Change in Control, to such extent as the Committee
shall determine. In the event of a Change of Control, and without the consent of
any Participant, the Committee may, in its discretion, provide that for a period
of at least fifteen (15) days prior to the Change in Control, any Options or
Stock Appreciation Rights shall be exercisable as to all Shares subject thereto
and that upon the occurrence of the Change in Control, such Stock Options or
Stock Appreciation Rights shall terminate and be of no further force and effect.

13.2 Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may (in accordance with Section 409A, to the extent applicable), without the
consent of any Participant, either assume or continue the Company’s rights and
obligations under each or any Award or portion thereof outstanding immediately
prior to the Change in Control or substitute for each or any such outstanding
Award or portion thereof a substantially equivalent award with respect to the
Acquiror’s stock, as applicable; provided, that in the event of such an
assumption, the Acquiror must modify the terms of any such assumed Award to
provide that if the Participant’s employment (or, in the case of a Director,
service on the Board) with the Company, the Acquiror or any Subsidiary or
Affiliate of the Company or the Acquiror is terminated for any reason within
twelve months following the Change in Control, such assumed Award shall vest,
become immediately exercisable and payable and all restrictions with respect
thereto shall be lifted in each case upon the such termination. For purposes of
this Section, if so determined by the Committee, in its discretion, an Award
denominated in Shares shall be deemed assumed if, following the Change in
Control, the Award (as adjusted, if applicable, pursuant to Section 4.2 hereof)
confers the right to receive, subject to the terms and conditions of the Plan
and the applicable Award Agreement, for each Share subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise or settlement of the Award, for
each Share subject to the Award, to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Shares pursuant to the Change in Control.

13.3 Cash-Out of Awards. The Committee may (in accordance with Section 409A, to
the extent applicable), in its discretion at or after grant and without the
consent of any Participant, determine that, upon the occurrence of a Change in
Control, each or any Award or a portion thereof outstanding immediately prior to
the Change in Control and not previously exercised or settled shall be canceled
in exchange for a payment with respect to each vested Share including pursuant
to Section 13.1 subject to such Award in (i) cash, (ii) stock of the Company or
of a corporation or other business entity a party to the Change in Control, or
(iii) other property which, in any such case, shall be in an amount having a
Fair Market Value equal to the Fair Market Value of the consideration to be paid
per Share in the Change in Control, reduced by the exercise or purchase price
per share, if any, under such Award (which payment may, for the avoidance of
doubt, be $0, in the event the per share exercise or purchase price of an Award
is greater than the per share consideration in connection with the Change in
Control). In the event such determination is made by the Committee, the amount
of such payment (reduced by applicable withholding taxes, if any), if any, shall
be paid to Participants in respect of the vested portions of their canceled
Awards as soon as practicable following the date of the Change in Control and
may be paid in respect of the unvested portions of their canceled Awards in
accordance with the vesting schedules applicable to such Awards.

13.4 Performance Awards. The Committee may (in accordance with Section 409A, to
the extent applicable), in its discretion at or after grant, provide that in the
event of a Change in Control, (i) any outstanding Performance Awards relating to
performance periods ending prior to the Change in Control which have been earned
but not paid shall become immediately payable, (ii) all then-in-progress
performance periods for Performance Awards that are outstanding shall end, and
either (A) any or all Participants shall be deemed to have earned an

 

14



--------------------------------------------------------------------------------

award equal to the relevant target award opportunity for the performance period
in question, or (B) at the Committee’s discretion, the Committee shall determine
the extent to which performance criteria have been met with respect to each such
Performance Award, if at all, and (iii) the Company shall cause to be paid to
each Participant such partial or full Performance Awards, in cash, Shares or
other property as determined by the Committee, within thirty (30) days of such
Change in Control, based on the Change in Control consideration, which amount
may be zero if applicable. In the absence of such a determination, any
Performance Awards relating to performance periods that will not have ended as
of the date of a Change in Control shall be terminated and canceled for no
further consideration.

Section 14. Amendment and Termination.

14.1 Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan or any portion thereof at any time (and in accordance with
Section 409A of the Code with regard to Awards subject thereto); provided that
no such amendment, alteration, suspension, discontinuation or termination shall
be made without stockholder approval if such approval is necessary to comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to comply.

14.2 Amendments to Awards. Subject to the restrictions of Section 6.2, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively in time (and in accordance with Section 409A of
the Code with regard to Awards subject thereto); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant or any
holder or beneficiary of any Award theretofore granted shall not to that extent
be effective without the consent of the affected Participant, holder or
beneficiary.

14.3 Adjustments of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for the events described in Section 4.2 hereof) affecting
the Company, any Subsidiary or Affiliate, or the financial statements of the
Company or any Subsidiary or Affiliate, or of changes in applicable laws,
regulations or accounting principles.

Section 15. General Provisions.

15.1 Limited Transferability of Awards. Except as otherwise provided in the
Plan, an Award Agreement or by the Committee at or after grant, no Award shall
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant, except by will or the laws of descent and
distribution. No transfer of an Award by will or by laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer. No transfer of an Award
for value shall be permitted under the Plan.

15.2 Dividend Equivalents. In the sole and complete discretion of the Committee,
an Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis. All dividend or dividend equivalents which are not paid
currently may, at the Committee’s discretion, accrue interest, be reinvested
into additional Shares, or, in the case of dividends or dividend equivalents
credited in connection with Performance Awards, be credited as additional
Performance Awards and paid to the Participant if and when, and to the extent
that, payment is made pursuant to such Award. The total number of Shares
available for grant under Section 4 shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional Shares or
credited as Performance Awards. Notwithstanding the foregoing, with respect to
an Award subject to Section 409A of the Code, the payment, deferral or crediting
of any dividends or dividend equivalents shall conform to the requirements of
Section 409A of the Code and such requirements shall be specified in writing.

15.3. Compliance with Section 409A of the Code. No Award (or modification
thereof) shall provide for deferral of compensation that does not comply with
Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code.

 

15



--------------------------------------------------------------------------------

Notwithstanding any provision of this Plan to the contrary, if one or more of
the payments or benefits received or to be received by a Participant pursuant to
an Award would cause the Participant to incur any additional tax or interest
under Section 409A of the Code, the Committee may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code. In
addition, if a Participant is a Specified Employee at the time of his or her
Separation from Service, any payments with respect to any Award subject to
Section 409A of the Code to which the Participant would otherwise be entitled by
reason of such Separation from Service shall be made on the date that is six
months after the Participant’s Separation from Service (or, if earlier, the date
of the Participant’s death). Although the Company intends to administer the Plan
so that Awards will be exempt from, or will comply with, the requirements of
Section 409A of the Code, the Company does not warrant that any Award under the
Plan will qualify for favorable tax treatment under Section 409A of the Code or
any other provision of federal, state, local or foreign law. The Company shall
not be liable to any Participant for any tax, interest, or penalties that
Participant might owe as a result of the grant, holding, vesting, exercise, or
payment of any Award under the Plan.

15.4 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.

15.5 Share Certificates. All certificates for Shares or other securities of the
Company or any Subsidiary or Affiliate delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.

15.6 Tax Withholding. A Participant may be required to pay to the Company or any
Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other tax-related obligations in respect of an Award, its exercise or any
other transaction involving an Award, or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
The Committee may provide for additional cash payments to holders of Options to
defray or offset any tax arising from the grant, vesting, exercise or payment of
any Award. Without limiting the generality of the foregoing, the Committee may
in its discretion permit a Participant to satisfy or arrange to satisfy, in
whole or in part, the tax obligations incident to an Award by: (a) electing to
have the Company withhold Shares or other property otherwise deliverable to such
Participant pursuant to the Award (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy required
federal, state local and foreign withholding obligations using the minimum
statutory withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income) and/or (b) tendering to the Company Shares owned by such Participant (or
by such Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company’s or the
Affiliates’ or Subsidiaries’ incurring an adverse accounting charge, based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

15.7 Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered (including, but not limited to, through an
online equity incentive plan management portal) to the Participant and may
specify the terms and conditions of the Award and any rules applicable thereto.
In the event of a conflict between the terms of the Plan and any Award
Agreement, the terms of the Plan shall prevail. The Committee shall, subject to
applicable law, determine the date an Award is deemed to be granted. The
Committee or, except to the extent prohibited under applicable law, its
delegate(s) may establish the terms of agreements or other documents evidencing
Awards under this Plan and may, but need not, require as a condition to any such
agreement’s or document’s effectiveness that such agreement or document be
executed by the Participant, including by electronic signature or other
electronic indication of acceptance, and that such Participant agree to such
further terms and conditions as specified in such agreement or document. The
grant of an Award under this Plan shall not

 

16



--------------------------------------------------------------------------------

confer any rights upon the Participant holding such Award other than such terms,
and subject to such conditions, as are specified in this Plan as being
applicable to such type of Award (or to all Awards) or as are expressly set
forth in the agreement or other document evidencing such Award.

15.8 Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting or continuing
in effect other compensation arrangements, which may, but need not, provide for
the grant of Options, Restricted Shares, Restricted Share Units, Other
Stock-Based Awards or other types of Awards provided for hereunder. No payment
under the Plan shall be taken into account in determining any benefits under any
pension, retirement, savings, profit sharing, group insurance, welfare or
benefit plan of the Company or any Subsidiary unless provided otherwise in such
other plan.

15.9 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.

15.10 No Rights as Stockholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a stockholder in
respect of such Restricted Shares.

15.11 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.

15.12 Severability. If any provision of the Plan or any Award is, or becomes, or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

15.13 Other Laws. The Company will not be obligated to issue, deliver or
transfer any Shares pursuant to the Plan or to remove restrictions from Shares
previously delivered pursuant to the Plan until: (a) all conditions of the
applicable Award Agreement have been met or removed to the satisfaction of the
Committee; (b) all other legal matters, including receipt of consent or approval
of any regulatory body and compliance with any state or federal securities or
other law, in connection with the issuance and delivery of such Shares have been
satisfied; (c) the Participant or holder or beneficiary of the Shares or Award
has executed and delivered to the Company such representations or agreements as
the Committee may consider appropriate to satisfy the requirements of any state
or federal securities or other law; and (d) such issuance would not entitle the
Company to recover amounts under Section 16(b) of the Exchange Act from such
Participant or holder or beneficiary of the Shares or Award. The inability of
the Company to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel necessary to the lawful
issuance of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue the Shares as to which such requisite authority
shall not have been obtained.

15.14 No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.

15.15 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

 

17



--------------------------------------------------------------------------------

15.15 Clawback. Each Award granted to a Participant under the Plan shall be
subject to forfeiture or repayment pursuant to the terms of any applicable
compensation recovery policy adopted by the Company as in effect from time to
time, including any such policy that may be adopted or amended to comply with
any such requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any rules or regulations issued by the SEC, in each case,
applicable to the Company.

15.16 Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

Section 16. Term of The Plan.

16.1 Effective Date. The Plan shall be effective upon the date that it is
adopted by the Board (the “Effective Date”), subject to the approval of the Plan
by the Company’s stockholders at a meeting duly held in accordance with
applicable law within twelve (12) months following the Effective Date. Upon such
approval of the Plan, all Awards granted under the Plan on or after the
Effective Date shall be fully effective as if such approval had occurred on the
Effective Date. If the Plan is not approved as set forth in this section, any
Awards granted under the Plan shall be null and void and of no effect.

16.2 Expiration Date. No new Awards shall be granted under the Plan after the
tenth (10th) anniversary of the Effective Date. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth
(10th) anniversary of the Effective Date.

 

18